Exhibit 10.1








●This Separation Agreement was provided to you on January 4, 2018
●You may sign this Separation Agreement only on or after January 5, 2018
●If not accepted by January 29, 2018, the offer set forth in the Separation
Agreement will automatically expire
●After signing this Separation Agreement, please return to Anni Dang in HR in
San Jose, CA



Steven Glaser




Re: Confidential Separation Agreement
Dear Steve:
I am writing to confirm the terms of your separation from employment with
Xilinx, Inc. (the “Company”). This letter, upon your signature, will constitute
the entire and final agreement between you and the Company concerning the terms
of your separation from employment and offers you a severance package in
exchange for a release of claims (the “Separation Agreement”).
1.    Separation Date: As mutually agreed, your employment with the Company is
being terminated effective January 5, 2018 (the “Separation Date”). We will work
with you to insure an orderly transition.
2.    Payment of Final Wage: On your Separation Date, the Company will provide
you with your final pay that will include all wages earned through the
Separation Date, including unused accrued vacation, all subject to appropriate
tax withholding. You will be reimbursed for all outstanding business expenses
according to the usual Company procedures. You will be reimbursed for any amount
you have contributed to your Employee Stock Purchase Plan account, if
applicable. You will be provided with the payments described in this section 2
whether or not you sign this Separation Agreement.
3.    Health Benefits: Your medical, dental and vision coverage will continue
through January 31, 2018. If you desire to continue medical, dental and vision
coverage, you may elect coverage as provided under the applicable provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the
Company’s group health plan subject to the requirements of COBRA. Further
information regarding COBRA coverage will be sent to you in a separate letter
via US mail following your Separation Date.
4.    Equity Awards: Vesting on all options and restricted stock units held by
you will cease as of the Separation Date. Any restricted stock units that are
unvested as of your Separation Date will be cancelled. You have thirty (30) days
after your Separation Date in which to exercise vested stock options. You may
determine how many vested shares subject to outstanding stock options you will
hold as of the Separation Date and confirm the exercise period for such options
by accessing your equity account at http://eac.schwab.com. It is your
responsibility to determine the number of days you have after the Separation
Date to exercise your outstanding





--------------------------------------------------------------------------------





stock options. If you fail to exercise within the specified time period, the
options will expire and no longer be exercisable.
5.    Severance Package: The Company agrees to provide you with the following
payments and benefits (“Severance Package”) to which you are not otherwise
entitled. You acknowledge and agree that this Severance Package constitutes
adequate legal consideration for the promises and representations made by you in
this Separation Agreement.
5.1    Severance Payment: The Company agrees to provide you with a severance
payment of $900,068.79, less all appropriate federal and state income and
employment taxes (“Severance Payment”). This Severance Payment will be provided
to you on a date no later than thirty (30) days following the Effective Date (as
that term is defined in section 9.2 below).
5.2    Continuation of Group Health Benefits: The Company will pay the premiums
required to continue your health care coverage for nine (9) months, beginning
February 1, 2018 through October 31, 2018, under the applicable provisions of
COBRA, provided that you elect to continue and remain eligible for these
benefits under COBRA, and do not obtain health coverage through another
employer/entity during this period. COBRA coverage is not automatic; you must
timely elect it. The Company cannot make the COBRA election for you. Please
carefully review the COBRA information that will be sent to you via US mail.
6.    General Release: You unconditionally, irrevocably and absolutely release
and discharge the Company, and any parent and subsidiary corporations, divisions
and affiliated corporations, partnerships or other affiliated entities of the
Company, past and present, as well as the Company’s employees, officers,
directors, agents, successors and assigns (collectively, “Released Parties”),
from all claims related in any way to the transactions or occurrences between
them to date, to the fullest extent permitted by law, including, but not limited
to, your employment with the Company, the termination of your employment, and
all other losses, liabilities, claims, charges, demands and causes of action,
known or unknown, suspected or unsuspected, arising directly or indirectly out
of or in any way connected with your employment with the Company. This release
is intended to have the broadest possible application and includes, but is not
limited to, any claims of tortious or other wrongful termination, constructive
discharge, harassment, discrimination or retaliation (on any basis including,
but not limited to, age, sex, sexual orientation, national origin, race,
religion, disability, or medical condition), invasion of privacy, defamation,
slander, libel, intentional or negligent infliction of emotional distress,
breach of contract, breach of the implied covenant of good faith and fair
dealing, or any claims arising under Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, the Age Discrimination in Employment Act of
1967, as amended, the California Labor Code, the California Fair Employment and
Housing Act, and all claims for attorneys’ fees, costs and expenses. You
expressly waive your right to recovery of any type, including damages or
reinstatement, in any administrative or court action, whether state or federal,
and whether brought by you or on your behalf, related in any way to the matters
released herein. However, this general release is not intended to bar any claims
that, by statute, may not be waived, such as claims for workers’ compensation
benefits, unemployment insurance benefits, and any challenge to the validity of
your release of claims under the Age Discrimination in Employment Act of 1967,
as amended, as set forth in this Separation Agreement.
7.    California Civil Code Section 1542 Waiver: You expressly acknowledge and
agree that all rights under Section 1542 of the California Civil Code are
expressly waived. That section provides:





--------------------------------------------------------------------------------





A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
In addition, you hereby knowingly and voluntarily waive any protection that may
exist under any comparable or similar statutes and principles of common law or
any other state laws as it pertains to the enforcement of the releases provided
in this paragraph.
8.    Representation Concerning Filing of Legal Actions and Complaints: You
represent that, as of the date of this Separation Agreement, you have not (i)
filed any lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against the Company or any of the other Released Parties in any court
or with any governmental agency or (ii) complained about or opposed any public
safety or health issue involving the Company, or any violation of any law or
regulation by or at the Company including without limitation with respect to
government funds or contracts.
9.    Older Workers’ Benefit Protection Act: This Separation Agreement is
intended to satisfy the requirements of the Older Workers’ Benefit Protection
Act, 29 U.S.C. sec. 626(f). You are advised, by this Separation Agreement, to
consult with an attorney before executing this Separation Agreement.
9.1    Acknowledgments/Time to Consider: You acknowledge and agree that (a) you
have read and understand the terms of this Separation Agreement; (b) you have
been advised in writing to consult with an attorney before executing this
Separation Agreement; (c) you have obtained and considered such legal counsel as
you deems necessary; (d) you have been given twenty-one (21) days to consider
whether or not to enter into this Separation Agreement (although you may elect
not to use the full 21 day period at your option); and (e) by signing this
Separation Agreement, you acknowledge that you do so freely, knowingly, and
voluntarily.
9.2    Revocation/Effective Date: This Separation Agreement shall not become
effective or enforceable until the eighth day after you sign this Separation
Agreement. In other words, you may revoke your acceptance of this Separation
Agreement within seven (7) days after the date you sign it. Your revocation must
be in writing and received by 5:00 p.m. Pacific Time on the seventh day in order
to be effective. If you do not revoke acceptance within the seven (7) day
period, your acceptance of this Separation Agreement shall become binding and
enforceable on the eighth day (“Effective Date”). The Severance Package shall
become due and payable in accordance with section 5, provided this Separation
Agreement has not been revoked.
9.3    Preserved Rights of Employee: This Separation Agreement does not waive or
release any rights or claims that you may have under the Age Discrimination in
Employment Act that arise after the execution of this Separation Agreement. In
addition, this Separation Agreement does not prohibit you from challenging the
validity of this Separation Agreement’s waiver and release of claims under the
Age Discrimination in Employment Act of 1967, as amended.
10.    Non-Disparagement: You agree that you will not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputations, practices or conduct of the





--------------------------------------------------------------------------------





Company or any of the other Released Parties or in any way impede or interfere
with the professional relationships of the Company.
11.    Confidentiality and Return of Company Property: You understand and agree
that as a condition of receiving the Severance Package in section 5, all Company
property must be returned to the Company on or before the Separation Date with
the exception of your iphone and Dell computer. By signing this Separation
Agreement, you represent and warrant that you will have returned to the Company
on or before the Separation Date, all Company property, data and information
belonging to the Company and agree that you will not use or disclose to others
any confidential or proprietary information of the Company or the Released
Parties. You further agree to comply with the continuing obligations regarding
confidentiality set forth in the surviving provisions of the Company’s
Proprietary Information and Inventions Agreement. In addition, you agree to keep
the terms and conditions of this Separation Agreement confidential, except that
you may discuss this Separation Agreement with your immediate family and
attorney or accountant, if any, as needed, but in no event should you discuss
this Separation Agreement or its terms with any current or prospective employee
of the Company. Nothing in this agreement or any other agreement that you have
with the Company shall prohibit or restrict you from making any voluntary
disclosure of information or documents concerning possible violations of law to
any government agency or legislative body, or any self-regulatory organization,
and you may do so without notifying the Company.
12.    Non-Solicitation: You understand and agree that the Company’s customers
and information regarding the Company's customers and prospective customers are
proprietary and constitute trade secrets. You agree that following the
Separation Date you will not, directly or indirectly, separately or in
association with others, use Company proprietary information or trade secrets to
interfere with, impair, disrupt or damage the Company's relationship with any of
its customers or prospective customers. You further agree that for a period of
one (1) year following the Separation Date, you will not, directly or
indirectly, separately or in association with others, interfere with, impair,
disrupt or damage the Company’s relationship with any of its employees.
13.    No Admissions: By entering into this Separation Agreement, the Released
Parties make no admission that they have engaged, or are now engaging, in any
unlawful conduct. The parties understand and acknowledge that this Separation
Agreement is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding.
14.    Full Defense: This Separation Agreement may be pled as a full and
complete defense to, and may be used as a basis for an injunction against, any
action, suit or other proceeding that may be prosecuted, instituted or attempted
by you in breach hereof.
15.    Severability: In the event any provision of this Separation Agreement
shall be found unenforceable, the unenforceable provision shall be deemed
deleted and the validity and enforceability of the remaining provisions shall
not be affected thereby.
16.    Applicable Law: The validity, interpretation and performance of this
Separation Agreement shall be construed and interpreted according to the laws of
the State of California, without regard to its conflict of laws principle.
17.    Entire Agreement; Modification: This Separation Agreement, including the
surviving provisions of any Proprietary Information and Inventions Agreement
previously executed by you and the Company and incorporated herein by reference,
is intended to be the entire agreement between the parties and supersedes and
cancels any and all other and prior agreements, written





--------------------------------------------------------------------------------





or oral, including the Change of Control Agreement entered into on January 19,
2016, between the parties regarding this subject matter. This Separation
Agreement may be amended only by a written instrument executed by all parties
hereto.


(remainder of page intentionally left blank)





--------------------------------------------------------------------------------







18.    Accepting this Separation Agreement: To accept this Separation Agreement,
please date and sign as indicated below by January 29, 2018, and return it to
Anni Dang, HR Department, at 2100 Logic Drive, San Jose, CA 95124.  If the
Company does not receive a timely executed copy of the Separation Agreement, the
offer of the Severance Package outlined in section 5 above shall expire.
We wish you the best in your future endeavors and thank you for your
contributions to the Company.
Sincerely,
/s/ Marilyn Stiborek Meyer
Marilyn Stiborek Meyer
Senior Vice President
Worldwide Human Resources




AGREEMENT OF STEVEN GLASER:


By signing below, I acknowledge that I have had the opportunity to review this
Separation Agreement carefully, I understand each and every term contained in
this Separation Agreement and I voluntarily agree to them.




Dated:
1/5/2018
 
By:
/s/ Steven Glaser
 
 
 
 
STEVEN GLASER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






